Election/Restrictions
Applicant’s election without traverse of the torque transmitting assembly shown at Figs. 1-2 (Species I) in the reply filed on June 24, 2022 is acknowledged.

Claims 4, 7-18 & 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Specification
The abstract of the disclosure is objected to because it is identical to one that has already been published.  The abstract should provide a concise statement of that which is new in the art to which the claims of the instant application, not the parent, pertain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 & 4 of Patent No. 10,514,071.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 & 19 are generic to all that is recited in claims 3 & 4 of Patent No. 10,514,071.  In other words, claims 3 & 4 of Patent No. 10,514,071 fully encompass the subject matter of claims 1 & 19 and therefore anticipate claims 1 & 19.

Claim Rejections - 35 USC § 102
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleitas, US 4,382,495.  Fleitas discloses in Figs. 1-3, a torque transmitting assembly comprising: 
a first drum (30) having a plurality of teeth (88) formed at an end thereof; and
a gear assembly axially aligning with the first drum and having a plurality of teeth (86) intermeshing with the plurality of teeth of the drum, the gear assembly including an annular gear (48) and a plate (90) axially aligning with the gear, wherein the plurality of teeth of the gear assembly is formed on an end of the gear.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fleming, US 2016/0356341.  At Fig. 3, Fleming shows a torque transmitting assembly comprising: 
a first drum (320) having a plurality of teeth (322) formed at an end thereof; and 
a gear assembly axially aligning with the first drum and having a plurality of teeth (312) intermeshing with the plurality of teeth of the drum, the gear assembly including an annular gear (310) and a plate (318) axially aligning with the gear, wherein the plurality of teeth of the gear assembly is formed on an end of the gear.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gies, US 3,374,015.  Gies shows a torque transmitting assembly comprising: 
a first drum (3) having a plurality of teeth (8) formed at an end thereof; and 
a gear assembly axially aligning with the first drum and having a plurality of teeth (9) intermeshing with the plurality of teeth of the drum, the gear assembly including an annular gear (1) and a plate (30) axially aligning with the gear, wherein the plate is received on a shoulder (21) formed on an inner surface of the gear.

Claims 1, 6 & 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano, US 5,312,166.  Nagano shows a torque transmitting assembly comprising: 
a first drum (1) having a plurality of teeth (1a) formed at an end thereof; and 
a gear assembly axially aligning with the first drum and having a plurality of teeth (15a) intermeshing with the plurality of teeth of the drum, the gear assembly including an annular gear (15) and a plate (16) axially aligning with the gear, wherein the plate is received on a shoulder (see Figs. 2-3) formed on an inner surface of the gear, wherein the plurality of teeth of the gear assembly is formed on an end of the gear.

Claim Rejections - 35 USC § 103
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over any one of Gies and Nagano.  Each of Gies and Nagano shows a torque transmitting assembly comprising every limitation of the claims, except neither Gies nor Nagano expressly discloses its first drum is aluminum and its gear is steel.  However, It would have been obvious to one having ordinary skill in the art to make the first drum from aluminum and the gear from steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.

Allowable Subject Matter
Claims 3 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heitzenrater discloses a torque transmitting assembly comprising an aluminum first drum (30) having a plurality of teeth (34, 38) formed at an end thereof, and a sensor component in the form of a ring having a plurality of windows (52).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679